Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2011 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (MD&A), dated April 26, 2011 should be read in conjunction with the audited financial statements and accompanying MD&A for the year ended December 31, 2010 and the unaudited interim financial statements for the three months ended March 31, 2011. FORWARD-LOOKING INFORMATION The MD&A is a review of our financial condition and results of operations. Our financial statements are prepared based upon International Financial Reporting Standards (IFRS) and all amounts are in Canadian dollars unless specified otherwise. Certain statements contained herein are forward-looking statements, including, but not limited to, statements relating to: the expected increase in production and improved operational performance of the Long Lake Project (the Project); OPTI Canada Inc.'s (OPTI or the Company) other business prospects, expansion plans and strategies; the cost, development, operation and maintenance of the Project as well as future expansions thereof, and OPTI's relationship with Nexen Inc. (Nexen); the expected improvement to water handling; the expected low production levels in August 2011 due to planned maintenance on a hot lime softener unit; the potential reservoir complexities of the Project; the development and timing of well pads and timing of wells coming on production; the expected steam-to-oil-ratio (SOR) range for the Project and time expected to reach this range; the expected SOR for our original 90 well pairs; the expected decline in average SOR; the expected continuance of a high level of on-stream time; the anticipated impact and timing of a natural gas supply line to provide expected operating flexibility; the potential cost and anticipated impact of additional steam capacity and resulting increase in bitumen production for the Project; the potential cost and anticipated impact of a diluent recovery unit (DRU) to provide expected operating flexibility; the expected feedstock purchases for the Project; expectations regarding our 2011 bitumen forecast; the expected increase in Premium Sweet Crude (PSC™) yields, volumes and sales; the expected improvement to net field operating margin; the expected increase in the PSC™ premium OPTI receives relative to other synthetic crude oils; the potential to approve a development plan for Kinosis and its expected cost; the potential sanctioning of Kinosis and its timing; the expected requirement of additional financial resources to develop future expansions at Kinosis and beyond; the ability of the Company to extend its foreign exchange derivative instruments, or if not extended, the cost associated with settling such instruments; the expected remaining material obligations for 2011; OPTI’s projected future revenues; OPTI's anticipated financial condition, material obligations and liquidity in 2011 and in the long-term; the final outcome of OPTI’s expanded strategic alternatives review; the impact of a positive outcome on our liquidity and capital resources; the expected likelihood that we will be unable to fund our 2012 financial commitments without a conclusion to our strategic alternatives review; the expected difficulty and expense of additional funding; and OPTI’s expected ability to continue as a going concern and the related factors which create significant doubt about this ability. Forward-looking information typically contains statements with words such as “intend,” "anticipate," "estimate," "expect," "potential," "could," “plan” or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are reasonable, OPTI can give no assurance that such expectations will prove to be correct. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks and 2 uncertainties which could cause actual results to differ materially from those anticipated by OPTI and described in the forward-looking statements or information. The forward-looking statements are based on a number of assumptions that may prove to be incorrect. In addition to other assumptions identified herein, OPTI has made assumptions regarding, among other things: market costs and other variables affecting operating costs of the Project; the ability of the Project joint venture partners to obtain equipment, services and supplies, including labour, in a timely and cost-effective manner; the availability and costs of financing; oil prices and market price for PSC™ and Premium Synthetic Heavy (PSH); and foreign currency exchange rates and derivative instruments risks. Other specific assumptions and key risks and uncertainties are described elsewhere in this document and in OPTI's other filings with Canadian securities authorities. Readers should be aware that the list of assumptions, risks and uncertainties set forth herein are not exhaustive. Readers should refer to OPTI's current Annual Information Form (AIF), filed on SEDAR and EDGAR and available at www.sedar.com and http://edgar.sec.gov, for a detailed discussion of these assumptions, risks and uncertainties. The forward-looking statements or information contained in this document are made as of the date hereof and OPTI undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless so required by applicable laws or regulatory policies. Additional information relating to our Company is filed on SEDAR at www.sedar.com. 3 FINANCIAL HIGHLIGHTS Basis of Presentation As of January 1, 2011 OPTI adopted International Financial Reporting Standards (IFRS) as a public reporting issuer prescribed by the Canadian Institute of Chartered Accountants (CICA) Accounting Standard Board. Financial performance has been measured according to IFRS for periods commencing January 1, 2010, including the three months ended March 31, 2011 and March 31, 2010. Disclosures for periods prior to January 1, 2010 have been measured according to Canadian Generally Accepted Accounting Principles (Canadian GAAP) as it existed at that time. Three months ended March 31 Year ended December 31 In millions Net loss $ ) $ ) Net field operating loss (8 ) ) Working capital ) 64 Oil sands expenditures Property, plant and equipment 34 92 Exploration and evaluation 18 4 Total oil sands expenditures (2) 52 96 Shareholders’ equity $ $ Common shares outstanding (basic) (3) Notes: As prepared under IFRS. Capital expenditures related to the Project and future expansion developments. Capitalized interest and non-cash additions or charges are excluded. Common shares outstanding at March 31, 2011 after giving effect to the exercise of stock options would be approximately 285 million common shares. PROJECT STATUS Bitumen production for the first quarter averaged approximately 25,500 barrels per day (bbl/d) (8,900 bbl/d net to OPTI); lower than the fourth quarter of 2010 average of approximately 28,100 bbl/d (9,800 bbl/d net to OPTI). Steam injection also decreased to average approximately 146,000 bbl/d compared to 157,900 bbl/d in the previous quarter. Production was impacted by maintenance of a hot lime softening unit and work on several well pad facilities. After initially higher production rates in early March, the plant experienced further water treatment difficulties. As a result, March bitumen production averaged approximately 26,200 bbl/d (9,200 bbl/d net to OPTI) with steam injection levels of approximately 150,500 bbl/d. April month-to-date bitumen production is approximately 26,300 bbl/d (9,200 bbl/d net to OPTI) with steam rates of approximately 131,700 bbl/d. These April rates have been affected by the planned maintenance of a second hot lime softener and a Cogeneration unit. The third hot lime softener and the remaining Cogeneration unit are scheduled for similar maintenance in August. Hot lime softener maintenance has also caused, and is expected to cause, a temporary increase in operating costs during each month that the work occurs. Reservoir 4 complexities, such as high water saturation zones, continue to impact operational results. The operator continues to adjust operational strategies in an effort to ensure optimal steam assisted gravity drainage (SAGD) bitumen production. We currently have 83 well pairs capable of production and 6 in circulation mode. We expect all 90 well pairs to be capable of production by the end of June. Our recent all-in SOR average is approximately 5.0. The all-in SOR average includes steam to wells that are currently in circulation mode and wells early in the ramp-up cycle. We expect production to increase and our all-in SOR to decline over time as we convert circulating wells to production mode, maintain stable operations, work through any high water saturation zones, add further well pairs and allow our producing wells to mature. While we expect SOR to decline over time, the rate of decline is also affected by surface operations. A lack of surface operations reliability will negatively impact this expected improvement. We expect that our long-term SOR will range between 3.0 and 4.0. We do not expect to reach this long-term SOR range until 2012 or later. The SOR for our original 90 wells pairs is expected to be in the high end of this range. Upgrader units performed consistently during the quarter, processing all of our produced bitumen as well as approximately 1,500 bbl/d (500 bbl/d net to OPTI) of externally-sourced bitumen. Our Upgrader on-stream time averaged 93 percent for the first quarter, up from 90 percent in the previous quarter. PSC™ yields increased to average 74 percent over the quarter, up from 67 percent in the previous quarter. Recent PSC™ yields are approximately 75 percent. We continue to expect yields to increase to the design rate of 80 percent as operations are optimized. For the remainder of 2011 we expect to purchase externally-sourced bitumen when economically beneficial or when SAGD production rates are not sufficient to sustain desired Upgrader operations. Multiple initiatives are underway to support bitumen production increases and operational performance improvements. During the quarter, we began the drilling of 18 well pairs at pads 12 and 13, which we anticipate will be available for production in 2012. Consistent with the resource development strategy first implemented for pad 11, pads 12 and 13 are placed in what we expect are high-quality reservoir areas on the Long Lake lease to support production growth. We are evaluating the acceleration of the development of pads 14 and 15 that will also be located in expected high-quality areas of the reservoir. Construction of a supply line to increase the Project’s natural gas inlet capacity was also completed over the quarter and is expected to be online by mid-year. Increasing this capacity is expected to enable greater independence between SAGD operations and the Upgrader by allowing us to maintain full steam production rates during periods of Upgrader downtime. OPTI’s share of the estimated supply line cost is approximately $10 million and will be funded as a capital lease over a ten year period. Other projects under evaluation include the addition of two once-through steam generators that are expected to increase existing steam capacity by 10 to 15 percent and a diluent recovery unit (DRU) that is expected to improve operating flexibility. Further capital spending to develop these potential projects requires approval by OPTI’s board of directors and may be considered later this year. 5 In November 2010, we announced that we expected bitumen production volumes to average between 38,000 and 45,000 bbl/d (between approximately 13,000 and 16,000 bbl/d net to OPTI) for 2011. Based on lower-than-expected production since making this forecast, we do not expect to achieve this range. The performance of SAGD operations and the Upgrader may differ from our expectations. There are a number of factors related to the characteristics of the reservoir and operating facilities that could cause bitumen and PSC™ production to be lower than anticipated. See “Risk Factors – Operating Risks” in our MD&A for the year ended December 31, 2010. FUTURE EXPANSION DEVELOPMENTS OPTI and Nexen continue to evaluate developing SAGD projects in approximately 40,000 bbl/d bitumen stages at Kinosis. Sanctioning the first stage of Kinosis in 2012 is subject to a number of factors including: improvement in our financial position; performance at Long Lake; the cost estimate to develop Kinosis; the commodity price environment; and stability in the financial markets. In the first quarter of 2011 OPTI spent approximately $21 million in advancing engineering and detailed execution plans for Kinosis. Effective April 1, 2011 OPTI has exercised a deferred payment funding option to continue advancing engineering and execution plans for Kinosis to the end of May 2011. We retain all of our other rights under the joint venture agreement and we have the discretion to resume funding of our proportionate share of Kinosis costs. OPTI’s proportionate share of deferred costs during this two-month period is expected to be under $5 million. LIQUIDITY Our expected remaining material obligations for 2011 include: interest payments on our Senior Notes of US$189 million (excludes interest funded by our interest reserve account with respect to our US$300 million First Lien Notes); approximately $97 million of our total capital budget of $150 million; and approximately $9 million of expected G&A costs. These expenditures amount to approximately $289 million. We expect to fund these obligations with $287 million of cash and our anticipated positive net field operating margin. Additionally, we have a variable potential obligation with respect to our foreign exchange derivative instruments of $102 million with a current maturity date in September 2011. During the first quarter of 2011 we borrowed $165 million under our $190 million revolving credit facility that matures in December 2011. We expect our net field operating margin to be positive in 2011; although not significantly positive until we reach higher levels of bitumen production. Commodity prices, Upgrader utilization, bitumen production and PSC™ yields will all affect our ability to generate positive net field operating margin. As more fully described under “Liquidity and Capital Resources,” we may determine that our current financial resources are not sufficient in the context of these obligations. It is unlikely that we can fund our 2012 financial commitments without a conclusion to our strategic alternatives review. We have significant maturities of debt that would need to be refinanced over each of the next four years. STRATEGIC ALTERNATIVES REVIEW OPTI’s Board of Directors remains committed to its review of strategic alternatives for the Company to address its overall leverage position. Scotia Waterous Inc., TD Securities Inc. and Lazard Frères & Co. LLC are engaged as 6 financial advisors to OPTI, working in a coordinated manner to review the full range of options available to the Company. Strategic alternatives may include a capital structure adjustment, capital market opportunities, asset divestitures, and/or a corporate sale, merger or other business combination. A capital structure adjustment may include debt for equity exchanges or conversions, which may be combined with raising additional capital. There can be no assurance that any transaction will occur or, if a transaction is undertaken, as to its terms or timing. The Company remains highly leveraged and we may determine that a capital structure adjustment of the balance sheet is prudent in order for the Company to meet its obligations and to be able to participate in future development. If a capital structure adjustment is pursued, there is a risk that it could be executed on terms that could be highly detrimental to existing equity holders. FINANCIAL PERFORMANCE Three months ended March 31 $ millions, except per share amounts Revenue, net of royalties $
